Citation Nr: 1618037	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  08-35 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to an initial, compensable rating for right elbow tendinitis, from April 1, 2007 to October 28, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel





INTRODUCTION

The Veteran served on active duty for training from August to December 1985 and on active duty from April 1994 to August 1999, from October 2001 to September 2002, from October 2002 to May 2003, from June 2003 to September 2004, from October 2004 to September 2005, and from October 2006 to March 2007.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In pertinent part, that decision granted service connection for tendonitis of each elbow, assigning a noncompensable evaluation.  

Pursuant to her request, the Veteran was scheduled to appear at a hearing before the Board in Washington, DC, in July 2012.  The Veteran failed to appear and no excuse for her failure to appear was thereafter furnished.  No other request for a hearing remains pending.  

In September 2015, the Board denied an initial, compensable disability rating for the right elbow, prior to October 28, 2012.  At that time, the Board also granted a 50 percent disability rating for tendonitis of the right elbow from October 29, 2012.  The Board also remanded the claims for entitlement to service connection for headaches, entitlement to an initial compensable disability rating for tendonitis of the left elbow, entitlement to separate extraschedular ratings for right and left elbow disabilities, and entitlement to a total disability rating based on individual unemployability (TDIU).  

The Veteran appealed only the Board's denial of entitlement to higher ratings for the right elbow to the United States Court of Appeals for Veterans Claims (Court).  In March 2016, the Court granted the joint motion for partial remand filed by representatives for both parties, vacating the Board's decision as to the right elbow increased rating issue prior to October 29, 2012, and remanding that issue to the Board for further proceedings consistent with the joint motion.  (The record reflects that the issues regarding entitlement to service connection for headaches, entitlement to an initial compensable disability rating for tendonitis of the left elbow, entitlement to separate extraschedular ratings for right and left elbow disabilities, and entitlement to a TDIU remain in Remand status.)   


FINDING OF FACT

For the period prior to October 29, 2012, an initial 10 percent disability rating, and no higher, is warranted.


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent, and no higher, for right elbow tendinitis, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5020 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist
 
The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for her right elbow disability, from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  As the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the AOJ obtained and considered the Veteran's service treatment records as well as post-service VA treatment records.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Board notes that this matter was previously remanded in September 2012 for additional VA medical records and a more current VA examination.  Such VA medical records have been associated with the claims file and the Veteran subsequently received an October 2012 VA examination, which is most relevant for the period following the current period.  Also, the Veteran had also undergone a VA examination in June 2007.  Such VA examinations and accompanying opinions are adequate to decide the issue as they are predicated on an interview with the Veteran; a review of the record, to include her available service treatment records; and a physical examination.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

In an early September 2008 VA medical record, the Veteran indicated that she was planning to file a claim for Social Security Administration (SSA) disability related to her post-service traumatic head injury and other physical trauma related to a post-service accident when she was riding a horse and was struck by a car.  The Veteran made very clear that she was not seeking benefits in regards to the currently claimed right elbow.  Indeed, the Veteran has never indicated that her right elbow was affected by her post-service horse accident.  The Board further notes that, per a December 18, 2008 VA social work note, the Veteran had indicated that she had been working for almost three months at that time - which would coincide with the Veteran finding employment within weeks of her indicating that she was planning to file for SSA benefits in September 2008.  Indeed, in a November 4, 2008 VA social work note, the provider noted that the Veteran indicated that the Veteran had been working with the Wounded Warrior Program since September 30, 2008.  Furthermore, as of the October 2012 VA examination, the Veteran was fully employed and has been for the period following September 2008.  In an August 2013 VA psychiatric examination, the Veteran reported that her work history included that she had a job with a contractor for approximately two years working with a Wounded Warrior Project, and that she had worked continuously for VA since January 2011.  Furthermore, in a March 2009 VA social work note, the Veteran discussed her finances and indicated income from various sources, including her work, service-connected disability benefits, and child support, but did not indicate that she was receiving any Social Security disability benefits.  The Board further notes that neither the Veteran, her Veterans Service Organization representative, nor her attorney (when she had one) has informed VA that she has received Social Security disability benefits or actually applied for such benefits.  Given that the evidence clearly shows that the Veteran has been employed since within a month of when she only indicated that she was planning to seek SSA benefits, and since there is no indication of record that she followed through on an application, given her continuous employment since such time, the Board finds that seeking possible records from SSA is not warranted.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claim.

II. Increased Rating Claim

The Veteran contends that at least a compensable disability rating is warranted for her right elbow tendinitis, prior to October 28, 2012.  She further contends that the 50 percent disability rating that she has had, effective October 28, 2012, is warranted prior to that time.

A.  Applicable Law 
 
Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities. 38 C.F.R. § 4.14.  It is possible for an appellant to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded). Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

The Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell (Tyra) v. Shinseki, 25 Vet. App. 32 (2011).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Normal elbow range of motion is from zero to 145 degrees and zero to 80 degrees pronation and zero to 85 degrees supination.  38 C.F.R. § 4.71, Plate I (2012).

Applicable in the present appeal is Diagnostic Code 5206, contemplating limitation of flexion of the forearm. Diagnostic Code 5206 provides that, for the minor side, flexion limited to 110 degrees is rated noncompensably; flexion limited to 100 degrees is rated as 10 percent disabling; flexion limited to 90 degrees is rated as 20 percent disabling; flexion limited to 70 degrees is rated as 20 percent disabling; flexion limited to 55 degrees is rated as 30 percent disabling; and flexion limited to 45 degrees is rated as 40 percent disabling. 38 C.F.R. § 4.71a, Diagnostic Code 5206.   

Also applicable is Diagnostic Code 5207, contemplating limitation of extension of the forearm. Diagnostic Code 5207 provides that, for the minor side, extension limited to 45 degrees or 60 degrees is rated as 10 percent disabling; extension limited to 75 degrees is rated as 20 percent disabling; extension limited to 90 degrees is rated as 20 percent disabling; extension limited to 100 degrees is rated as 30 percent disabling; and extension limited to 110 degrees is rated as 40 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5207.

Also potentially applicable is Diagnostic Code 5213, contemplating impairment of supination and pronation.  Diagnostic Code 5213 provides that, for the minor side, limitation of supination to 30 degrees or less is rated as 10 percent disabling; limitation of pronation with motion lost beyond the last quarter of arc, so the hand does not approach full pronation, is rated as 20 percent disabling; limitation of pronation with motion lost beyond the middle of arc is rated 20 percent disabling; loss of supination and pronation (bone fusion), with the hand fixed near the middle of the arc or moderate pronation is rated as 20 percent disabling; the hand fixed in full pronation is rated as 20 percent disabling; and the hand fixed in supination or hyperpronation is rated as 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code  5213. 

Diagnostic Code 5003 provides rating criteria for degenerative arthritis, 
established by X-ray findings.  Under that diagnostic code, arthritis will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a "group of minor joints affected by limitation of motion" can entitle a veteran to 10% rating under DC 5003.

B.  Factual Background 

By way of background, the RO initially rated the Veteran's right elbow tendinitis as noncompensable, effective April 1, 2007, under Diagnostic Code 5024 for tenoysynovitis, which would be rated on limitation of motion of affected parts, as arthritis, under Diagnostic Code 5003.  In September 2015, the Board granted a 50 percent disability rating, from October 28, 2012, under Diagnostic Code 5206, for limitation of flexion.  However, only the period prior to October 28, 2012 is currently before the Board.  

The Board notes that the Veteran is right hand dominant, as documented in the June 2007 VA examination.  

Prior to October 28, 2012 (at which time the Veteran underwent a VA examination), the evidence of record consisted of a June 2007 VA examination and various VA medical records.  

During her June 2007 VA examination, the Veteran explained that her elbows did not have flare-ups, but pain worsened by bending and lifting.  The Veteran described pain and stiffness as well as fatigability.  Range of motion studies revealed flexion of the elbow to 145 degrees without pain.  Supination was 0-85 and pronation 0-80.  The examiner noted that there were no objective evidence of pain with repetitive motion, there was no edema, effusion, weakness, tenderness, redness, heat, abnormal movement or guarding during examination.  Joints were not painful during range of motion testing.  There was no sign of ankylosis.  Neurological examination was normal.

X-rays of the elbows were normal, a diagnosis of lateral tendonitis of the elbow was provided.  

VA medical records generally documented complaints of, or treatment for, right elbow tendinitis, to include reports of pain.  For example, a May 2007 VA medical provider found right elbow pain due to lateral epicondylitis (tennis elbow).  However such records generally did not include findings as specific to rating purposes as those made during the June 2007 VA examination, though some relevant findings are of record.

In a March 2007 VA medical record, the Veteran reported that she was able to perform activities of daily living without problem.  Extremities showed no edema.  
An April 2007 VA medical provider indicated normal range of motion, with no muscle atrophy, weakness, edema, or erythema.  A May 2007 VA occupational therapy note indicated that the Veteran received an injection for elbow pain and received instruction on wear and care of elbows.  She indicated her son helped her carry things like groceries.  A July 2007 VA medical provider noted a complaint of chronic bilateral elbow pain.  

A September 2007 VA medical provider noted that the Veteran was status motor vehicle accident in which she had been hit by a vehicle while riding a horse, on July 27, 2007.  The Veteran sustained a cervical fracture and complained of pain of the entire spine.  She denied any weakness of her extremities, but noted cognitive difficulties.  The provider found right upper extremity flexion of 5/5 and extension of 5/5, as well as full range of motion in all extremities.  The examiner reported that she required some assistance from her children with activities of daily living.  A later September 2007 VA physical therapy record indicated that the Veteran was status a post-service motor vehicle accident and had functional stiffness of all joints.  However, strength was 5/5 for all extremities.  

An October 2007 VA neurology consult indicated that the Veteran had strength of the upper extremities, though she complained of elbow pain.  Upper extremity sensory examination was normal.  

A January 2008 VA medical provider found full range of motion of the elbows, though there was tenderness.  A March 2008 VA medical provider noted that the Veteran was able to move all extremities without difficulty.

A June 2008 VA medical provider again noted reports on constant elbow pain, including from activity placing strain/pressure involving twisting of the elbow, as well as a report of grip weakness for 6 months.  However, that VA medical provider found that the Veteran was able to move all extremities without difficulty, and while there was exquisite tenderness to light touch, there was no erythema, effusion, or olecranon tenderness.  Moreover, there was a full range of motion.  

A July 2008 VA medical provider noted reports of "burning," non-radiating pain and exquisitely tender epicondyles that were exquisitely tender to palpitation, but also noted elbow flexion of 5/5,  extension of 5/5, and that the bilateral upper extremities had a full range of motion.  

A September 2008 VA medical provider determined that the Veteran was able to move all extremities without difficulty.  An addendum to that record noted that the Veteran did not have carpal tunnel syndrome, based on findings of an EMG study. 

In an April 2009 VA medical record, the Veteran reported that the pain location that most interfered with her life was the back, neck, feet, and head - she did not report elbow pain at that time.  A July 2009 VA medical provider found the Veteran able to move all extremities without difficulty.  The examiner also found that the Veteran's strength was 5/5 bilaterally.  

In a February 2011 VA medical record, the Veteran denied symptoms of muscle weakness, muscle/joint pain, and edema, though there was an indication of bilateral tennis elbow.  

The first indication of record of a worsened severity was in the October 29, 2012 VA examination (from which time she has a 50 percent disability rating - the period from October 29, 2012 is not before the Board).  At that time, the Veteran complained of off and on right elbow pain, which was flared up at the time of the examination.  The Veteran reported that flares occurred twice a year, lasting for three months, but that the current flare up had lasted over 6 months.  Precipitating factors was movement.  She reported during flare ups she cannot lift things, write or type very long, and was in more pain when using the computer mouse.  

C.  Analysis

Prior to October 28, 2012 the evidence of record indicates that the Veteran had right elbow pain.  However, her range of motion was not limited such that a disability rating based on limitation of motion would be warranted.

A compensable (10 percent) rating under Diagnostic Code 5206 for limitation of forearm flexion would be warranted for limitation to 100 degrees, with greater degrees of limitation necessary for higher ratings.  Similarly, under Diagnostic Code 5207 for limitation of extension of the forearm, a compensable (10 percent) disability rating would only be warranted for extension limited to 45 degrees, with greater degrees of limitation necessary for higher ratings.  The evidence does not document flexion or extension findings that meet compensable levels of limitation.  The June 2007 VA examiner found flexion to 145 degrees and extension to zero degrees, without pain, which is consistent with noncompensable disability ratings.

Also, under Diagnostic Code 5213 for impairment of supination and pronation, limitation of supination to 30 degrees or less is rated as 10 percent disabling and limitation of pronation with motion lost beyond the last quarter of arc, so the hand does not approach full pronation, is rated as 20 percent disabling.  Higher ratings would warrant loss of such movement, with a fixed hand.  The evidence does not document supination or pronation findings that meet such limitations.  The June 2007 VA examination found supination to 85 degrees and pronation to 80 degrees, both of which indicated normal range of motion, per the examiner. There was no indication of loss of movement or a fixed hand.  VA examiner findings were consistent with a noncompensable rating.

Furthermore, VA medical providers consistently found that normal ranges of motion that would be consistent with noncompensable disability ratings under the above noted diagnostic codes.  As more fully expressed in the Factual Background of this decision, VA medical providers consistently found full range of motion, strength, and ability to move extremities.  Such records also noted occasional reports of elbow pain.  

The medical evidence of record does not support finding a compensable disability rating based on limitation of motion under any of the above noted diagnostic codes.  However, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.59 are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  Also, as noted in the March 2016 joint motion for partial remand, where there is evidence of an "actually painful" joint, there is evidence of painful motion of that joint that may be sufficient to warrant a compensable evaluation under 38 C.F.R. § 4.59.  As such, the Board finds that a minimum 10 percent disability rating is warranted, given the Veteran's reports of pain, even without findings of limitation of motion, under Diagnostic Code 5020, which in turn is rated under Diagnostic Code 5003 as arthritis.  

To the extent that the Veteran contends that her 50 percent disability rating should be granted for the period prior to October 29, 2012, the Board finds that such a grant is not warranted.  As documented above, the Board has granted a minimum 10 percent rating based on the Veteran having pain.  However, at no time prior to October 29, 2012 does the record support finding that the Veteran's right elbow tendinitis limitations were consistent with a disability rating in excess of 10 percent, much less a 50 percent disability rating.  In the absence of additional limitations of flexion or extension, a rating in excess of 10 percent under the Diagnostic Codes pertinent to limitation of motion is not warranted.  

The Board further finds that the Veteran's lay reports as to the severity of her right elbow tendinitis cannot be deemed credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Veteran's reports as to the severity of her joint pains, to include the right elbow disability, made to her VA medical providers is not consistent with her report made to the October 29, 2012 VA examiner.  For example, she told the October 2012 VA examiner that her elbow had been flared up for 6 months prior to the VA examination.  However, she specifically denied having joint pain to an October 4, 2012 VA medical provider - less than one month prior to her VA examination.  In a June 17, 2008 VA medical record, the Veteran complained of a constant bilateral elbow burning pain like on fire for at least 5 years.  However, she has repeatedly denied having joint pain to VA medical providers, including in February 2011, October 2011, and June 2009.  Indeed, a May 2007 VA medical provider specifically found that the Veteran's elbow was "pain free" and "[n]o pain on provocative testing for medial epicondylitis...no pain which I can trigger."   In a May 2007 VA medical record, following receipt of an injection, the Veteran reported that her pain was barely 1/10.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  Inconsistency in the Veteran's actions has also been noted in the medical record.  A July 2007 VA medical provider noted that the Veteran reported that she could not move her left arm due to pain and sat clutching her left arm at the elbow throughout the appointment; however, the provider noted that the Veteran brushed hair from her forehead with her left arm/hand during the examination.  

Furthermore, although the Veteran reported that flare ups occurred twice a year and would last 3 months at a time, the VA medical records do not indicate any such reports or complaints, especially not with any such frequency, despite the fact that the Veteran appears to seek VA medical treatment (both physical and psychological) multiple times every month and had been doing so throughout the appeal period.  Therefore, the Veteran's current statements, made in connection with her pending claim for VA benefits, that she has constant pain and flare-ups lasting multiple months at a time are inconsistent with the contemporaneous evidence. Accordingly, the Board finds such allegations of continuity and severity of symptomatology to be not credible.  

To the extent that the Veteran has claimed to have grip strength and neurological problems due to her elbow, while she is competent to describe such symptomatology, the Board finds such symptoms have not been objectively established.  As repeatedly noted above, VA medical providers consistently found normal muscle or grip strength.  Following consideration of an EMG evaluation of the Veteran, the September 2008 VA medical provider found no carpal tunnel syndrome nor any other neurological abnormality.  The September 2007 VA examiner found no neurological or other impairment.  Therefore, such claims are inconsistent with the contemporaneous medical findings made by medical professionals.  

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected right elbow tendinitis.  However, the Board finds that her symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted. 

In making its determinations in this case, the Board has also carefully considered the Veteran's contentions with respect to the nature of her service-connected disabilities at issue and notes that her lay testimony may be considered as to reports such as pain, numbness, and weakness.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability ratings that have been assigned.  As noted above, VA medical providers found no weakness or neurological impairment related to the right elbow tendinitis.  

Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability.  As such, while the Board accepts the Veteran's testimony with regard to the matters she is competent to address, it only does so to the extent that it finds her to be credible.  The Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected condition.  

To the extent that extra-schedular consideration or a TDIU would be warranted, the Board notes that such issue was remanded by the Board in September 2015 for additional development.  Those matters are not currently before the Board.

The Board finds that prior to October 29, 2012, a 10 percent disability rating, and no higher, is warranted for right elbow tendinitis.  


ORDER

Prior to October 29, 2012, an initial rating of 10 percent, and no higher, for right elbow tendinitis is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


